Motion Granted; Order filed April 3, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00502-CV
                                 ____________

                       CHRISTINE E. REULE, Appellant

                                         V.

M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL
     LP AND HUGHES, WATTERS, ASKANASE, LLP, Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-75636


                                     ORDER

      On March 11, 2014, this court ordered preparation of supplemental records
pursuant to appellant’s request. On March 27, 2014, the official court reporter filed
the records from the hearings that she reported. She advised this court that Volume
9 of the Second Supplements Reporter’s Record, which is the record from the post-
trial hearing held on June 24, 2013, was reported by a substitute court reporter,
Alexandra McMillen. Accordingly, we issue the following order:

      We order Alexandra McMillen, substitute court reporter, to file the
reporter’s record from the post-trial hearing held on June 24, 2013, on or before
May 12, 2014.

      The appeal remains abated and will be reinstated when the supplemental
reporter’s record is filed. Appellant’s brief will be due 30 days after the appeal is
reinstated.



                                  PER CURIAM